Title: To Thomas Jefferson from James Madison, 20 August 1785
From: Madison, James
To: Jefferson, Thomas



Dear Sir
Orange Aug: 20th. 1785.

Yours of the 18th. of March never reached me till the 4 inst:. It came by post from N. York, which it did not leave till the 21. of July. My last was dated in April, and went by Mr. Mazzei who picked it up at N. York and promised to deliver it with his own hand.
The machinations of G.B. with regard to Commerce have produced much distress and noise in the Northern States, particularly in Boston, from whence the alarm has spread to New York and Philada. Your correspondence with Congress will no doubt have furnished you with full information on this head. I only know the general fact, and that the sufferers are every where calling for such augmentation of the power of Congress as may effect relief. How far the Southern States and Virginia in particular will join in this proposition cannot be foreseen. It is easy to foresee that the circumstances which in a confined view distinguish our situation from that of our brethren, will be laid hold of by the partizans of G.B., by those who are or affect to be jealous of Congress, and those who are interested in the present course of business, to give a wrong bias to our Councils. If any thing should reconcile Virga. to the idea of giving Congress a power over her trade, it will be that this power is likely to annoy G.B. against whom the animosities of our Citizens are still strong. They seem to have less sensibility to their commercial interests; which they very little understand, and which the mercantile class here have not the same motives if they had the same capacity to lay open to the public, as that class have in the States North of us. The price of our Staple since the peace is another cause of inattention in the planters to the dark side of our commercial affairs. Should these or any other causes prevail in frustrating the scheme of the Eastern and Middle  States of a general retaliation on G.B., I tremble for the event. A majority of the States deprived of a regular remedy for their distresses by the want of a fœderal spirit in the minority must feel the strongest motives to some irregular experiments. The dan[ger] of such a crisis makes me surmise that the policy of Great Britain results as much from the hope of effecting a breach in our confederacy as of monopolising our trade.
Our internal trade is taking an arrangement from which I hope good consequences. Retail stores are spreading all over the Country, many of them carried on by native adventurers, some of them branched out from the principal Stores at the heads of navigation. The distribution of the business however into the importing and the retail departments has not yet taken place. Should the port bill be established it will I think quickly add this amendment which indeed must in a little time follow of itself. It is the more to be wished for as it is the only radical cure for credit to the consumer which continues to be given to a degree which if not checked will turn the diffusive retail of merchandize into a nusance. When the Shopkeeper buys his goods of the wholesale merchant, he must buy at so short a credit, that he can venture to give none at all.
You ask me to unriddle the dissolution of the committee of the states at annapolis. I am not sure that I am myself possessed fully of the causes, different members of Congress having differed in their accounts of the matter. My conception of it is that the abrupt departure of some of the Eastern delegates, which destroyed the quorum and which Dana is said to have been at the bottom of proceeded partly from irritations among the committee, partly from dislike to the place of their session and partly from an impatience to get home, which prevailed over their regard for their private characters as well as for their public duty.
Subsequent to the date of mine in which I gave my idea of Fayette I had further opportunities of penetrating his character. Though his foibles did not disappear all the favorable traits presented themselves in a stronger light. On closer inspection he certainly possesses talents which might figure in any line. If he is ambitious it is rather of the praise which virtue dedicates to merit than of the homage which fear renders to power. His disposition is naturally warm and affectionate and his attachment to the United States unquestionable. Unless I am grossly deceived you will find his zeal sincere and useful wherever it can be employed in behalf  of the United States without opposition [to] the essential interests of France.
The opposition to the general assessment gains ground. At the instance of some of its adversaries I drew up the remonstrance herewith inclosed. It has been sent thro’ the medium of confidential persons in a number of the upper county[s] and I am told will be pretty extensively signed. The presbyterian clergy have at length espoused the idea of the opposition, being moved either by a fear of their laity or a jealousy of the episcopalians. The mutual hatred of these sects has been much inflamed by the late act incorporating the latter. I am far from being sorry for it as a coalition between them could alone endanger our religious rights and a tendency to such an event had been suspected. The fate of the Circuit Courts is uncertain. They are threatened with no small danger from the diversity of opinions entertained among the friends of some reform in that department. But the greatest danger is to be feared from those who mask a secret aversion to any reform under a zeal for such a one as they know will be rejected. The Potowmack Company are going on with very flattering prospects. Their subscriptions sometime ago amounted to upwards of four fifths of the whole sum. I have the pleasure also to find by an advertisement from the managers for James River that more than half the sum is subscribed for that undertaking, and that the subscribers are to meet shortly for the purpose of organizing themselves and going to work. I despair of seeing the Revisal taken up at the ensuing Session. The number of copies struck are so deficient (there being not above three for each County) and there has been such delay in distributing them (none of the Counties having received them till very lately and some probably not yet, tho’ they were ready long ago) that the principal end of their being printed has been frustrated. Our fields promise very short crops both of Corn and Tobacco. The latter was much injured by the grass hopper and other insects; the former somewhat by the bug in the Southern parts of the State. But both have suffered most from dry weather which prevails at present in this part of the Country, and has generally prevailed I understand in most other parts. It seems certain that no future weather can make a great crop of either, particularly of Tobacco, so great a proportion of the hills being without plants in them, and so many more with plants which must come to nothing. Notwithstanding this prospect, its price has fallen from 36/ to 32 and 30/ on James River and 28/ on Rappahanock. The  scarcity of cash is one cause. Harrison the late governor was elected in Surry whither he previously removed with his family. A contest for the chair will no doubt ensue. Should he fail it he will be for Congress.
I have not yet received any of the books which you have been so kind as to pick up for me, but expect their arrival daily, as you were probably soon after the date of your last apprised that I was withdrawn from the nomination which led you to suspend the forwarding them. I am invited by Col: Monroe to an option of rambles this fall, one of which is into the Eastern States. I wish much to accept so favorable an opportunity of executing the plan from which I was diverted last fall; but cannot decide with certainty whether it will be practicable or not. I have in conjunction with a friend here a project of interest on the anvil which will carry me at least as far as Philada. or New York where I shall be able to take my final resolution. Adieu. Yrs. sincerely,

J M Jr.

